DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions. 

Examiner’s Remarks 
Applicant is thanked for their April 1, 2021 response to the March 26, 2021 Non Final Rejection.  In particular, Applicant is thanked for the amendments to the drawings and specifications; the Objections previously noted have been withdrawn.
Minor typographical errors were noted in the Specification amendments.  As authorized by Mr. John Egbert (30,627) on April 28, 2021, an examiner’s amendment is provided below, to the amendments filed April 1, 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Egbert (30,627) on April 28, 2021.
The April 1, 2021 Amendment has been amended as follows: 
On pages 8 - 9, revise paragraph [0031] 
On pages 13 – 14, revise paragraph [0054
The September 7, 2018 Specification has been amended as follows: on page 17/20, please revise paragraph [0061] as follows:
[0061] After the expandable polymeric material 108 has solidified, the lid 140 can be pivoted upwardly and unlatched from latch 146.  With reference to FIGURE 6, the outwardly extending edges 132 can be grasped and lifted upwardly so as to remove the form 134 from the interior of the register box 110.  The solidified polymeric material 108 will have the desired shape and at the plurality of flanges (116a) approximately equal to a width of the flange . 

Allowable Subject Matter
Claims 9 – 12, 14, and 16 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly, the process comprising:
positioning a sheet of material within a plurality of side panels of a register;
flowing an expandable polymeric material toward said plurality of side panels and toward the sheet of material;
introducing a liner over the flowed expandable polymeric material within the register box; 
placing a form onto the liner into the register box; and 
removing the form and the liner from the register box.
The closes prior art includes Coss et al (US 2,356,827), who discloses a process for insulating a box (figs 9 – 12), the box (12) having a plurality of side panels (as seen in fig 1) arranged in a generally rectangular configuration, and a plurality of flanges (chamber (20) rests on flanges of box (12), seen in fig 8) extending inwardly of said plurality of side panels at one end of the box (as seen in figs 8 – 10) the process comprising: 
flowing an insulative material ((50), via jets (26)) toward said plurality of side panels and toward the a powdered material (page 2, col 2, lns 54 – 68); 
placing the box (12) into or onto a support structure (not shown
introducing a liner (powdered material (page 3, col 2, ln 38: “talc”) within said plurality of side panels and against said plurality of flanges (as seen in fig 11); 
placing a form (fig 12: (60)) onto the liner into the box (12) so as to shape the insulative material within the box (12); and 
removing the form (60) and the liner from the box.
However Coss et al lacks, at least, the process comprising positioning a sheet of material within said plurality of side panels and against said plurality of flanges.

The closes prior art includes Sobotka (US 2016/0102183), who discloses a process for insulating a box (fig 3C, 3D, 3E: (30)), the box having a plurality of side panels (42a-d) arranged in a generally rectangular configuration, the process comprising: 
positioning a material (silicone) [0039] within a plurality of mould (38A) side panels; 
flowing polyurethane moulding foam material [0032] toward said plurality of side panels and toward the material; 

    PNG
    media_image1.png
    666
    1084
    media_image1.png
    Greyscale

placing mould into or onto a support structure (apparent); 
introducing a material (silicone) over the flowed polyurethane moulding foam material within the mould
placing a form (36B) onto the liner into the mould (38A) so as to shape the expandable polymeric material within the mould (38A); and 
removing the form (36B) and the liner from the mould (38A).
However, Sobotka fails to disclose wherein the register box is placed into or onto a support structure:
introducing a liner over the flowed expandable polymeric material within the register box; 
placing a form onto the liner into the register box; and 
removing the form and the liner from the register box
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


/Frances F Hamilton/
Examiner, Art Unit 3762



/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762